Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 24, 2022

                                      No. 04-21-00420-CV

                                       Juliann CASTRO,
                                            Appellant

                                                v.

       SCHLUMBERGER TECHNOLOGY CORPORATION and Christopher Jones,
                            Appellees

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 19-03-25646-CV
                      The Honorable Daniel J. Kindred, Judge Presiding


                                         ORDER
Sitting:       Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

       On October 27, 2021, the district clerk filed the clerk’s record in this appeal. However,
on December 22, 2021, the parties in the appeal filed a joint motion requesting that the clerk’s
record be revised in toto due to several apparent defects. See TEX. R. APP. P. 34.5(d).
        Therefore, we ORDER the district clerk to file a revised record within thirty days of this
order. See id. The clerk’s record will not be deemed filed for purposes of Rule 38.6 (Time to
File Briefs) until the revised record is submitted. See id. R. 38.6. “The clerk may consult with
the parties concerning the contents of the clerk’s record.” Id. R. 34.5(h). We direct the clerk to
confer with parties regarding their broad concerns about the current record.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court